 

Case 21-15791-RAM Doc/7 Filed 06/14/21 Pagelof3

UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF FLORIDA

www.flsb.uscourts.gov
CHAPTER 13 PLAN (Individual Adjustment of Debts)

 

 

 

 

 

(mi) Original Plan
[] Amended Plan (Indicate Ist, 2nd, etc. Amended, if applicable)
C] Modified Plan (Indicate Ist, 2nd, etc. Modified, if applicable)
DEBTOR: Ruben Ochoa JOINT DEBTOR: CASE NO.: 21-15791-RAM
SS#: xxx-xx- 0331 SS#: XXX-XX-
I. NOTICES
To Debtors: Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended plans

and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to
Local Rules 2002-1 (C)(5), 3015-1(B)(2), and 3015-2. Debtor(s) must commence plan payments within 30 days of
filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13.

To Creditors: Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim may
be reduced, modified or eliminated.

To All Parties: The plan contains no nonstandard provisions other than those set out in paragraph VIII. Debtor(s) must check one
box on each line listed below in this section to state whether the plan includes any of the following:

 

 

 

 

 

 

The valuation of a secured claim, set out in Section III, which may result ina .

partial payment or no payment at all to the secured creditor L] Included fm] Not included

Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set 3

out in Section [il {m] Included [-] Not included

Nonstandard provisions, set out in Section VIII [_] Included [m] Not included
II. PLAN PAYMENTS, LENGTH OF PLAN AND DEBTOR(S)' ATTORNEY'S FEE

 

A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's
fees of 10%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the full 10%, any unused
amount will be paid to unsecured nonpriority creditors pro-rata under the plan:

 

 

1. $225.00 formonths 1 to 60 ;
B. DEBTOR(S)' ATTORNEY'S FEE: Cc] NONE [_] PRO BONO
Total Fees: $4525.00 Total Paid: $2500.00 Balance Due: $2025.00
Payable $202.50 /month (Months 1 to 10 )

Allowed fees under LR 2016-1(B)(2) are itemized below:
$4,000 BK Case, $525 Motion to Avoid Lien

 

Applications for compensation must be filed for all fees over and above the Court's Guidelines for Compensation.
II. TREATMENT OF SECURED CLAIMS

A. SECURED CLAIMS: [if] NONE
[Retain Liens pursuant to 11 U.S.C. §1325 (a)(5)] Mortgage(s)/Lien on Real or Personal Property:
B. VALUATION OF COLLATERAL: [fm] NONE
C. LIEN AVOIDANCE [7] NONE
[@] Judicial liens or nonpossessory, nonpurchase money security interests securing the claims will be avoided to the extent that

they impair the exemptions under 11 U.S.C. § 522 as listed below. A separate motion will also be served pursuant to BR
7004 and LR 3015-3,

 

 

 

 

 

 

1, Creditor: ASSET ACCEPTANCE, LLC Collateral: 15832 SW 299 Terrace
Address: PO BOX 939050 Honipstead ELS3035
San Diego, CA 92193 Fla. Const. art. X, § 4(a)(1); Fla. Stat. Ann. §§

 

222,01 & 222.02 ~Homestead-160 acres
Exemption: outside municipality or 1/2 acre in municipality

 

 

LF-31 (rev, 05/03/21) Page | of 3

 
IV.

VI.
VIL

VIII.

TX.

Case 21-15791-RAM Doc/7 Filed 06/14/21 Page2of3

Debtor(s): Ruben Ochoa Case number: 21-15791-RAM

 

 

Last 4 Digits of Account No.:

 

D. SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall not receive a
distribution fom the Chapter 13 Trustee.

[@] NONE

E. DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a distribution
fom the Chapter 13 Trustee.

[] NONE

[@] The debtor(s) elect to make payments directly to each secured creditor listed below. The debtor(s) request that upon
confirmation of this plan the automatic stay be terminated in rem as to the debtor(s) and in rem and in personam as to any
codebtor(s) as to these creditors. Nothing herein is intended to terminate or abrogate the debtor(s)' state law contract rights,

 

 

 

Name of Creditor Last 4 Digits of Account No. Description of Collateral (Address, Vehicle, etc.)
Nstar/cooper 3006 15832 SW 299 Terrace

I. Homestead, FL 33033
GreenWood Villas 15832 SW 299 Terrace

2. Homestead, FL 33033

3 Ally Financial 2018 Toyota Corolla

 

TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in I1 U.S.C. §507 and 11 U.S.C. § 1322(a)(4)]
A. ADMINISTRATIVE FEES OTHER THAN DEBTORS(S)' ATTORNEY'S FEE: [m| NONE
B. INTERNAL REVENUE SERVICE: [im] NONE
C. DOMESTIC SUPPORT OBLIGATION(S): [ii] NONE
D. OTHER: [8] NONE
TREATMENT OF UNSECURED NONPRIORITY CREDITORS
A. Pay $202.50 /month (Months 11 to 60 )

Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.

B. [m] If checked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.
C. SEPARATELY CLASSIFIED: [ii] NONE

*Debtor(s) certify the separate classification(s) of the claim(s) listed above will not prejudice other unsecured nonpriority
creditors pursuant to 11 U.S.C. § 1322.

STUDENT LOANS [e] NONE

EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay relief in this
section shall not receive a distribution from the Chapter 13 Trustee.

[] NONE
INCOME TAX RETURNS AND REFUNDS: [ii] NONE
NON-STANDARD PLAN PROVISIONS [il] NONE

LF-31 (rev. 05/03/21) Page 2 of 3
Case 21-15791-RAM Doc/7 Filed 06/14/21 Page 3of3

Debtor(s): Ruben Ochoa Case number: 21-15791-RAM

PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

I declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.

 

 

 

/sfRuben Ochoa Debtor 6/14/2021 Joint Debtor
Ruben Ochoa Date Date
/s/ Ricardo Corona, Esq. 6/14/2021

Attorney with permission to sign on Date

Debtor(s)’ behalf

By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
contains no nonstandard provisions other than those set out in paragraph VIII.

LF-31 (rev. 05/03/21) Page 3 of 3
